PER CURIAM.
Dilip K. Silva appeals his convictions and sentences for first degree murder, armed robbery, attempted armed robbery, false imprisonment, and aggravated assault on law enforcement officers. We affirm the convictions and the sentences imposed, but remand for correction of the judgments and sentences to conform to the oral pronouncement.
Although the trial court orally pronounced that Silva’s life sentences for Counts II, III, and IV would be served *458concurrently with each other and consecutively to the Count I life sentence for murder, the written judgments and sentences incorrectly provide that these sentences are to run concurrently with the sentence for Count I. For Counts V through X, the trial court orally imposed fifteen-year sentences, concurrent with each other, concurrent with the sentences for Counts II, III, and IV, and consecutive to the sentence for Count I. However, the judgments and sentences incorrectly provide that these fifteen-year sentences are to run concurrently with each other and consecutively to the Count I sentence, omitting any reference to Counts II, III arid IV. “The court’s oral pronouncement controls over the written sentencing document.” Ricks v. State, 725 So.2d 1205 (Fla. 2d DCA 1999)(citing A.S. v. State, 714 So.2d 1038 (Fla. 2d DCA 1998)).
Accordingly, we remand for correction of the written judgments and sentences to conform to the oral pronouncements.
FULMER, A.C.J., and WHATLEY, J„ and DANAHY, PAUL W., (Senior) Judge, Concur.